Citation Nr: 1500331	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for service-connected left upper eyelid, herpes simplex virus lesions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1991 to March 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter has been transferred to the RO in New Orleans, Louisiana.   

The Board notes that, in addition to the issue listed on the title page, this appeal also included the issue of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety, and depression, to include as due to service-connected left upper eyelid, herpes simplex virus lesions.  Both issues were remanded by the Board in January 2011, and in March 2012, the AOJ granted service connection for PTSD, simple phobia, and generalized anxiety disorder.  Accordingly, such issue is no longer before the Board.

In addition to the claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the appeal.

In the January 2011 remand, the Board requested that the Veteran be given a new VA examination to determine the current severity of her service-connected left eyelid disability, as her prior examination was in May 2007.  The Board noted that, in cases in which a Veteran claims entitlement to a higher rating for a skin disorder that has periods activity and inactivity, VA must schedule the Veteran for an examination to be conducted while the skin disorder is active.  Ardison v. Brown, 6 Vet. App. 405 (1994).  The frequency, duration, and outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  Id.

The Veteran underwent two VA examinations for her left eyelid disability in April 2012-one examination pertaining to skin conditions and the other for eye conditions.  However, neither examination was conducted during an outbreak of the Veteran's service-connected herpes simplex virus.  The Board notes that the April 2012 eye disorders VA examiner stated that the Veteran had been to the VA eye clinic 15 times since 2004, with no demonstrated flare-ups of herpes simplex on her eyelids.  However, since that examination, VA treatment notes do document flare-ups of such.  See March 2014 VA treatment note.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In this case, although the Board's directives left some discretion regarding scheduling the Veteran's VA examination, it appears no attempt was made to schedule the Veteran for such examination during an outbreak.  Therefore, on remand, the AOJ should take efforts, as described in the directives below, to do so.

Additionally, the Veteran has asserted that she has frequent flare-ups of her left eye which cause her eye to swell shut, and that, because she is legally blind in her right eye, these flare-ups render her unable to see.  She has further asserted that she cannot work during these flare-ups due to her inability to see.  See Board Hearing Transcript.  Accordingly, the Board finds that development and referral for extraschedular consideration is necessary to fairly adjudicate the Veteran's claim.  See 38 C.F.R. 3.321(b) (2013).

Lastly, the record indicates that the Veteran has applied for Social Security Disability Insurance.  See June 2014 VA treatment note.  It does not appear that the RO has attempted to obtain these records.  Given that these records could be relevant in substantiating the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security Supplemental Income/Disability as well as the medical records relied upon concerning such claim.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Send a letter to the Veteran specifically explaining what is needed to support a claim for a higher extraschedular evaluation, pursuant to 38 C.F.R. § 3.321(b) . Request that she submit or identify any evidence showing marked interference with employment, to include but not limited to, employment records, financial or tax records, and any medical or other documentation that addresses the effect of her left eyelid disability on her employment.

If the Veteran responds, assist her in obtaining any additional evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

4.  Notify the Veteran in writing that VA will provide the Veteran with a medical examination for her service-connected left eyelid disability when it next manifests, but that it is her responsibility to inform VBA when the disability manifests.  The Veteran should be informed that if she has not contacted the RO/AMC indicating her eye disability has manifested within six months of the date of the remand notice, then she will be scheduled for a VA examination at the next available time.

5.  Then, per the above, schedule the Veteran for a VA examination to determine the current severity of her service-connected left eyelid disability, including a visual acuity examination and a dermatological examination.  

The examiner should review the claims file and the report should note that review, with discussion of VA treatment records showing an outbreak of herpes simplex on the left eye.  The examination report should indicate what percentage of the body and what percentage of exposed areas are affected by the disorder.  The examiner should state whether intermittent systemic therapy or other immunosuppressive drugs are required, and if so, the duration of that treatment required during the past 12-month period.  Photographs of the affected area should be obtained.  

The examiner should discuss all findings in terms of the diagnostic codes, including Diseases of the Eye Rating Schedule and the Skin Rating Schedule, particularly diagnostic codes 6001, 7800, 7801, 7802, 7803, 7804, 7805, 7806, and 7820.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the appeal in light of all pertinent evidence and legal authority (to include consideration of whether the procedures for assigning a higher rating, pursuant to 38 C.F.R. § 3.321(b)(1), are invoked).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes citation to and discussion of the provisions of 38 C.F.R. § 3.321(b)(1), along with clear reasons and bases for all determinations, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




